Citation Nr: 0912629	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-12 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to January 
1953, and from February 1953 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
hypertension.  This case was previously before the Board in 
December 2002 and again in December 2006, and was remanded on 
each occasion for additional development of the record and/or 
to ensure due process.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that several other issues were adjudicated in 
its December 2006 determination and, accordingly, this 
decision is limited to the issue set forth on the cover page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Elevated blood pressure readings were recorded in 
service.

2.  The evidence is in equipoise as to whether the Veteran's 
hypertension had its inception in service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
hypertension have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the grant of service connection hypertension, the 
Board finds that no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The service treatment records reflect several elevated blood 
pressure readings.  Systolic pressures ranged from 102 to 
180, and diastolic pressures ranged from 64 to 120.  The 
Veteran was hospitalized in April 1954, and the diagnosis on 
discharge was medical observation for hypertension, but no 
abnormality was found.  Blood pressure was 120/88 on the 
separation examination in November 1955.  

When examined by the VA in December 1965, blood pressure 
readings were 140/85, 120/95, 130/95 and 125/85.  There was 
no pertinent diagnosis.  

Following a VA examination in November 1970, the diagnosis 
was borderline hypertension.  VA outpatient treatment records 
show that the Veteran was seen in June 1996, and his problems 
included hypertension since 1965.  It was noted in January 
1998 that his problems included hypertension since 1955.  

The Veteran was afforded a VA examination in July 2005.  He 
stated that he had been diagnosed with hypertension in his 
mid-30's, at which time he was placed on medication.  The 
diagnosis was hypertension.  The examiner noted that it was 
difficult to determine if the Veteran's hypertension started 
in service since she did not have the claims folder.  She 
noted the Veteran's report of having been put on medication 
in his mid 30's, and that this was after service.

In an August 2005 addendum, after a review of the claims 
folder, the examiner stated that she was unable to locate any 
elevated blood pressure readings, and that several blood 
pressures were around 120/80.  Accordingly, she concluded 
that it was less likely than that the Veteran's hypertension 
had its origin in service.  The rationale was that there were 
no elevated blood pressures recorded in the service treatment 
records.

In September 2008, a VA physician reviewed the claims folder.  
He noted that there were multiple instances in service 
demonstrating multiple episodes of elevated blood pressures, 
with systolics ranging from 140 to 180 and diastolic 
pressures ranging from 90 to 120.  Thus, the physician 
concluded that the Veteran's hypertension was most likely 
related to the elevated blood pressure recordings during 
service.

The Veteran was again examined by the VA in December 2008.  
The physician reviewed the claims folder.  He commented that 
there was a greater number of low to normal blood pressures 
than elevated blood pressures.  He observed that, in general, 
the episodes of elevated blood pressure appeared to be linked 
to episodes of extreme stress or a tense situation, such as a 
grand mal seizure or a psychotic episode.  He concluded that 
there was not adequate evidence in the claims folder of 
consistently elevated blood pressures which were not provoked 
by some other unrelated circumstance to warrant a diagnosis 
of essential hypertension.  The examiner noted a blood 
pressure of 160 that was recorded during a grand mal seizure.  
He also acknowledged that in April 1954, the Veteran had a 
blood pressure of 170/110, and a repeat reading of 130/90.  
He stated that the Veteran was complaining of severe 
headaches, and the notes at that time indicated he was 
obviously uncomfortable.  The next morning, blood pressure 
was 110/80.  There was a similar episode in March 1954, when 
blood pressure was "180/20."  The Veteran was again 
complaining of severe headaches.  The examiner indicated that 
it was possible that the Veteran was having a hypertensive 
episode and headaches because of this.  

The examiner stated that these were the only two instances in 
which he found correlating symptoms along with an elevated 
blood pressure.  He related that the Veteran presented with 
symptoms of headaches in July 1953, but that blood pressure 
was 120/80.  He maintained that most of the remaining blood 
pressures within the service treatment records were 
completely within normal limits.  The examiner conceded that 
this was a difficult case, but that his overall impression 
was that the majority of the Veteran's blood pressures over 
at least a 10-year period were within normal limits, with two 
or three exceptions.  He pointed out that there was never a 
reference to treating the Veteran for hypertension or a 
formal diagnosis at the time.  He noted that the Veteran had 
other medical conditions, such as a seizure disorder and a 
psychiatric disability, that could cause an elevation in 
blood pressure.  Accordingly, he opined that there was not 
sufficient evidence in the service treatment records to meet 
a formal diagnosis of hypertension in service.  The Board 
notes that the Veteran is currently service connected for a 
seizure disorder.

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board acknowledges that there are conflicting medical 
opinions in the claims folder.  One of the medical opinions 
is not based on an accurate review of the clinical record 
inasmuch as it was premised on the fact that there were no 
abnormal blood pressures recorded in the service treatment 
records.  Clearly, elevated blood pressure readings are 
documented in the service treatment records.  The Board 
points out that both the positive and negative opinions were 
predicated on a review of the claims folder.  The Board 
finds, accordingly, that the evidence is in equipoise.  
Therefore, resolving the benefit of the doubt in the 
Veteran's favor, the Board concludes that hypertension had 
its onset in service.  


ORDER

Service connection for hypertension is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


